Mr. Justice Trunkey
delivered the opinion of the Court, May 22d 1882.
It is provided by the Act of 1836, relating to compulsory arbitrations, that every award, properly entered of record, “shall have the effect of a judgment with respect to the party against whom it is made, from the time of the entry thereof, and shall be a lien upon his real estate, until reversed upon appeal, or satisfied according to law.” This is similar to the prior statutes upon the same subject, and continues the lien of an award from which there has been an appeal, until it shall be reversed, or satisfied : Ramsey’s Appeal, 4 Watts 71; Dietrich’s *426Appeal, Id. 208. Such lien was of indefinite duration, dependent upon the delay in bringing the cause to a final trial, and continuing without revival or subsequent notice in any form. For the manifest purpose of placing the lien of an award upon like footing as that of judgments, or mechanics’ liens, the Act of April 21st 1840, was enacted, providing for the limit of the lien of an award to five years, when an appeal is pending, unless revived in the same manner as judgments may be revived. Before that act, awards unappealed from were judgments whose liens would expire, if not revived, as the liens of other judgments. And so they have been since.
An award against a defendant, appealed from, is not a judgment, but has the effect of a judgment as a lien upon his real estate within the county where the suit is pending, until the determination of the appeal: Hallman’s Appeal, 18 Pa. St. 310. If judgment be obtained for the amount of the award, or less, the lien of that judgment will continue for five years from its date, and take effect from the time the award was entered of record. The judgment does not take the place of the award, but brings it into active operation with respect to its incidents of lien and accruing interest which attached from the filing of the report. Where the judgment on the appeal is for a less sum than the award such sum is the amount which continues a lien : Reed v. Garvin, 7 S. & R. 353. If a larger sum than the award be recovered, the lien of only so much as the award, takes effect from its date. It is the award that is made a lien, and an additional sum which formed no part of it, cannot be extended : Christy v. Crawford, 8 W. & S. 99. It cannot be pretended that the Act of 1840 has made any change in the effect of a judgment in the cause, after an appeal from the award. It has made no difference in the procedure to obtain judgment. Its sole effect.is to limit the lieu of the award, unless revived, and the revival merely coutinués the lien until reversal, or satisfaction,, as it formerly continued without revival. If the lien has nqt expired, it is extended by the judgment; if expired, the lien of the judgment begins with its entry, or with the verdict of the jury.
Why revive the lien of an award which has been appealed from, after final judgment 2 The judgment is the end of litigation, it becomes the lien, its payment may be enforced by execution to be levied upon either real or personal estate. The award no longer is a security ; it never could have been enforced by execution ; its efficacy terminated at the entry of the judgment. Its revival would not preserve the lien of the judgment, and would be a vain thing. To construe the Act of 1840 so that the lien which has been extended by the final judgment, will expire in five years from the entry of the award, unless the *427award be revived after such judgment, would be a departure from its plain intendment. So far as advised, this is the first demand for such construction. The practice has been as if the Act had no application to a case where final judgment was entered within five years from the filing of the award, and if the meaning were doubtful, the general understanding and practice of the profession would be considered; but it is not doubtful.
The limitation began to run against the liens of the awards in favor of the First National Lank on the day they were entered. They had not expired at the date of the judgments. -.The appellees claim that these judgments were defectively entered in the judgment-docket, and for this cause also are not entitled to the money. Section 3 of the Act of March 29th 1827, requires the prothonotary to keep a judgment-docket in which “ no case shall be entered until after there shall have been a judgment or award of arbitrators in such case, and into which shall be copied the entry of every judgment and every award of arbitrators, immediately after the same shall have been entered ; which entries, so to be made in the said judgment docket, shall be so made that one shall follow the other in the order of time in which the said judgments and awards shall have been rendered, entered or filed, as aforesaid ; and the entries in each case in said judgment-docket shall particularly state and set forth the names of the parties, the term and number of the case, and the date, and in case the judgment shall be for a sum certain, the amount of the judgment or award ; and when any judgment shall be revived by scire facias or otherwise, or when any execution shall issue in any case, a note thereof shall be made in the proper judgment-docket, at the place where the other entries in such case may have been made.” Pur. Dig, 822, pl. 18. The judgment-docket is intended to afford purchasers and subsequent incumbrancers certain information in regard to tire lien of judgments. Hence, if the entry is in a wrong name, so that those searching may be misled; or if it is wrongly described, as to amount, or in any other material particular, third parties will be protected in acting on the faith of it: Coyne v. Souther, 61 Pa. St. 455. The Act of April 22d 1856, Pur. Dig. 824, pl. 23, made additional provision, that the lien of no judgment, execution levied on real estate, or scire facias to revive a judgment, shall commence or be continued, as against a purchaser or mortgagee, unless the same be indexed in the judgment-index. Whether it is necessary to note on the judgment docket, when final judgment is entered, that there was an award of arbitrators, in order to protect the lien as against third persons, need not be determined in this case. .That the judgments were properly entered on the judgment-docket to preserve their liens *428from the date of such entries, against everybody, is not denied. That the awards were liens from the date of filing until the date of the judgments, is unquestioned. No creditor whose lien attached subsequent to the appellant’s judgments, can take the money in preference. What right have creditors whose liens attached between the filing of the appellant’s award and the entering of the judgments in the same cases ?
As a general rule, the judgment-docket regulates the standing of lien creditors and the sums to be paid to them. The design of the statute requiring judgments to be entered on a judgment-docket in the order of time in which they are rendered, was to furnish knowledge of the lions to subsequent purchasers and lien creditors. Notice is the true purpose. Actual notice of a a judgment defectively entered, is equivalent to the constructive notice by a proper entry. It is only a subsequent incumbrancer who can claim to have suffered injury from a want of notice of a prior lien : Hood & Co.’s Appeal, 51 Pa. St. 204. The judgments of the appellees were entered subsequent to the awards. They had the full legal notice of prior 'liens in favor of the appellants. They gave credit in view of these liens; at least, in this view, their own liens were taken. As respects such creditors, they had notice from the entry of the awards, and have suffered no injury , from the omission to note at the place of entry of the judgments that they were revivals of awards. Had the liens of the awards been dropped then the appellees would have become the prior lien creditors; now they are posterior, and neither the statute nor any rule in equity requires that the appellants’ lien shall be postponed to theirs.
We are of opinion that the judgments in favor of the a]:>pellant, described in the fourth assignment of error, as against liens subsequent to the filing of the awards in said cases, are first entitled to payment out of the proceeds of the sheriff’s sales.
Decree reversed, at the cost of the appellees, and the record ordered to be remitted that distribution may be made in accord with the foregoing opinion.